To the House of Representatives:

On April 1, 1969 the House of Representatives submitted inquiries to the Justices of the Supreme Court relating to the constitutionality of House Bill 575, An Act relative to state financing of secular education in nonpublic schools and making an appropriation therefor. In accordance with our usual practice an opportunity was given to any interested citizen, official, party, or organization to submit by April 16, 1969 a memorandum on the questions transferred to this court. On April 15, 1969 the House of Representatives by resolution rescinded its action whereby it requested the Justices for their opinion as to the constitutionality of House Bill 575 and withdrew its request for such an opinion.
Under Pt. II, Art. 74 of the Constitution of New Hampshire the Justices have authority to give advisory opinions only when requested to do so by either branch of the Legislature or the Governor and Council. See State v. Harvey, 106 N. H. 446; Opinion of the Justices, 102 N. H. 80. Inasmuch as either branch of the Legislature has the authority to withdraw a request for an advisory opinion which it has originated (cf. Opinion of the Justices, 102 N. H. 80, 83), it follows that we have no authority under Pt. II, Art. 74 of the Constitution to render an advisory opinion as to House Bill 575.
Frank R. Kenison.
Laurence I. Duncan.
Edward J. Lampron.
William A. Grimes.
Robert F. Griffith.